         2:17-cr-20037-JES-JEH # 342                    Page 1 of 3                                                        E-FILED
                                                                                      Thursday, 16 May, 2019 09:34:09 AM
                                                                                            Clerk, U.S. District Court, ILCD

                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                              )
                                                       )
                           Plaintiff,                  )
                                                       )
                  v.                                   )         Case No. 17-cr-20037-JES-JEH
                                                       )
BRENDT A. CHRISTENSEN,                                 )
                                                       )
                           Defendant.                  )

       SUPPLEMENTAL ORDER ESTABLISHING JUROR SELECTION PROCEDURES
         This Order supplements the Court’s prior Order (Doc. 301) Establishing Juror Selection

Procedures. It is hereby ordered that:

         1. The Court has excused all potential jurors from the agreed list of for-cause excusals.

Currently, 477 potential jurors remain in the pool. The Clerk’s Office has sorted the pool by

participant number.

         2. The potential jurors will be instructed to report for jury selection starting on June 3,

2019, beginning with the lowest participant number. 1 The Court will initially instruct 16 potential

jurors to appear for each panel (morning/afternoon). The Court may modify the number of

potential jurors reporting for subsequent panels as necessary. The Court provided an updated CD

containing the remaining potential jurors’ questionnaires to the parties on May 13, 2019.

         3. By May 28, 2019, the parties will submit proposed voir dire questions to the Court for

both general inquiries and specific questions for the first 64 potential jurors. See Order


1
  In the Court’s previous Order (Doc. 301), it indicated that the Clerk’s Office would randomly assign a set number
of potential jurors to each panel and provide the panel composition to the parties on May 17, 2019. As discussed
without objection at the final pretrial conference on May 13, 2019, the Court intends to accomplish this objective by
assigning potential jurors to panels based on their participant number. Thus, the first panel will consist of the lowest
16 participant numbers. Currently, the lowest participant number in the pool is No. 100384674. The Court believes
this process is sufficiently random (participant numbers are assigned every 4 years when the master jury wheel is
filled) while also allowing the parties more time to review the questionnaires and to prepare for voir dire.

                                                           1
        2:17-cr-20037-JES-JEH # 342             Page 2 of 3



Establishing Juror Selection Procedures, Doc. 301, at ¶ 5. The Court will set further deadlines for

questions for subsequent potential jurors after voir dire has commenced. Also by May 28, 2019,

the parties will submit to the Court an agreed list of the potential witnesses to be called at trial in

order to determine whether prospective jurors have had prior contact with or knowledge of any

witness.

       4. The summoned jurors each day will be brought together into the courtroom, where the

Court will provide an overview of the process and generally applicable legal concepts.

Thereafter, the Court will conduct general voir dire on issues for which individual voir dire is

thought not to be necessary. The Court’s questions will be based, in part, on the proposed

questions submitted by the parties. Following general voir dire, the Court will address any cause

challenges. Individual voir dire will then commence for the remaining prospective jurors.

       5. During individual voir dire, the Court will pose questions to the prospective juror. The

Court’s questions will be based, in part, on the proposed questions submitted by the parties. After

such questioning, the Court will ask the parties if they believe any follow-up questions are

necessary given the prospective juror’s prior responses. The Court may allow attorneys

proposing follow-up questions to pose the questions to the prospective jurors themselves. Cause

challenges will be argued immediately after the completion of individual voir dire for each

prospective juror. Each prospective juror not excused for cause will remain at the call of the

Court for possible jury service.

       6. Once approximately 70 jurors have been qualified and accepted by the parties, voir

dire shall cease. The qualified jurors will be randomly shuffled, and a new numbered list will be

provided to the parties. Thereafter, the parties will exercise peremptory challenges and the petit

jury will be selected. The parties will alternate going first in choosing whether to strike or pass



                                                   2
        2:17-cr-20037-JES-JEH # 342             Page 3 of 3



each juror. If a party passes an opportunity to strike a juror, that challenge will be deemed to

have been exhausted as to that juror. Each party may exercise a maximum of 20 peremptory

strikes for the petit jury. Once a jury of 12 is selected, the parties will continue the process to

select 6 alternate jurors. When selecting alternate jurors, each party may exercise 3 peremptory

strikes using the same procedure set forth above. Peremptory strikes not used in picking the main

panel may not carry over to be used in selecting the alternate jurors. Once 6 alternate jurors are

selected, any remaining prospective jurors will be excused and the Court will select the time and

date for opening statements.



                Signed on this 16th day of May, 2019.



                                                s/ James E. Shadid
                                                James E. Shadid
                                                United States District Judge




                                                   3
